In re Tregre, Wilford S.; — Defendant(s); applying for supervisory and/or remedial writs; Parish of Iberville, Eighteenth Judicial District Court, Div. “D”, No. 3291-93; to the Court of Appeal, First Circuit, No. KW95 0030.
Granted in part. The evidence regarding witness Broxson is excluded. See State v. Jackson, 625 So.2d 146 (La.1993). Otherwise, the application is denied.
CALOGERO, C.J., and WATSON, J., votes to grant and docket.
VICTORY, J., votes to deny the application.
MARCUS, J., not on panel.